Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claims 1 recites a series for data processing engine.  Thus the claim is directed to a statutory category, because a series of step for data processing engine (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite receive encoded digital data, decoding functionalities, a decoding functionality generator, decoding functionality verifier, etc. The claim falls in one of abstract ideas.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to process data engine.  This is abstract idea.  Further, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (decoding functionality generator, decoding functionality verifier, etc.) are claimed to perform their basic functions of processing data.  This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of processing data engine purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
With respect to claims 1-8, claim 1-8 recite a data processing engine, however the components of the data processing engine are merely software per se.  A data processing system engine claims much recite physical structure thus enabling it to be properly categorized in one of the statutory categories of invention.  Since the components of the data processing engine of claims 1-8 are software per se such as decoding functionality selector, a decoding functionality verifier, or etc. and do not contain any physical components, the data processing engine cannot be categorized in one of the statutory categories of invention and is thus nonstatutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Patent No.  10,025,787.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,025,787 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10,025,787 claim 1
A data processing engine comprising: an electronic display; 
a decoding functionality selector configured to: 
receive encoded digital data encoded in a particular format, automatically identify one or more platform-independent decoding functionalities for decoding the encoded digital data from a library of permitted platform-independent decoding functionalities, and automatically select the identified one or more platform-independent decoding functionalities; 
a decoding functionality generator in communication with the decoding functionality selector, the decoding functionality generator being configured to generate at least a functional portion of a platform-independent decoder including the one or more selected decoding functionalities based at least in part on the automatic selection of the one or more decoding functionalities by the decoding functionality selector; and
a decoding functionality verifier configured to: 
instantiate the at least functional portion of the platform-independent decoder, test the ability of the instantiated functional portion of the platform- independent decoder to accurately decode at least a predetermined portion of the encoded digital data, and based on a passing result of the test, generate a signal configured to cause at least one of the decoding functionality generator and 
the decoding functionality verifier to output the functional portion of the platform- independent decoder and the decoded predetermined portion of the encoded digital data.  

 A data processing engine comprising: an electronic display; 
a decoding functionality selector configured to: 
display, on the electronic display, indicators of at least a portion of a set of decoding functionalities for decoding data encoded in a particular format, and receive user input defining a selection of a subset of the displayed set of decoding functionalities; 


a decoding functionality generator in communication with the decoding functionality selector, the decoding functionality generator being configured to generate the selected decoding functionality for decoding the encoded data; and a multiplexor configured to output the generated decoding functionality with the encoded data to a stable storage device in a digital data archive
an accessor verifier configured to decode the encoded data using a functionality from the subset of decoding functionalities; a reference accessor configured to decode the encoded data; a comparator configured to compare the decoded encoded data from the accessor and the reference accessor; and a comparator results analyzer configured to produce a set of differences between the decoded encoded data from the accessor and the reference accessor (claim 9)
 wherein the accessor verifier is further configured to display data derived from the decoded data from the accessor and the decoded data from the reference accessor on a display (claim 11).

         
Allowable Subject Matter
Claims 1-15 would be allowed. (if rewritten to overcome the rejection under 35 USC§ 101 and Obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 1-15,  Yogeshwar et al. (U.S. Pub. 2003/0206717 A1) discloses a data processing engine comprising: an electronic display; a decoding functionality selector (104, 106 and 107(fig. 1) configured to: receive encoded digital data encoded in a particular format (i.e., “The formats and/or quality levels to be recommended may be selected in the same manner as discussed above in regard to select….may be displayed to the user in the form of a list from which the user can select one or more desired output format” (0082)), automatically identify one or more platform-independent decoding functionalities for decoding the encoded digital data from a library of permitted platform-independent decoding functionalities (i.e., “the digital data is encoded according to a format and to a quality level determined as a function of various input information and/or information generated by analyzing the data to be archived.  The encoding operation produces encoded digital data 109 which is in an IAF encoding format” (0071)); a decoding functionality generator in communication with the decoding functionality selector, the decoding functionality generator being configured to generate at least a functional portion of a platform-independent decoder including the one or more selected decoding functionalities based at least in part on the automatic selection of the one or more decoding functionalities by the decoding functionality selector (i.e., “the digital data is encoded according to a format and to a quality level determined as a function of various input information and/or information generated by analyzing the data to be archived.  The encoding operation produces encoded digital data 109 which is in an IAF encoding format” (0071));  but Yogeshwar  does not discloses and automatically select the identified one or more platform-independent decoding functionalities; a decoding functionality verifier configured to: instantiate the at least functional portion of the platform-independent decoder, test the ability of the instantiated functional portion of the platform- independent decoder to accurately decode at least a predetermined portion of the encoded digital data, and based on a passing result of the test, generate a signal configured to cause at least one of the decoding functionality generator and the decoding functionality verifier to output the functional portion of the platform- independent decoder and the decoded predetermined portion of the encoded digital data.  
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses multiple domain emulation system with separate domain facilities which tests for emulated instruction exception before completion of operand fetch cycles, U.S. Patent No. 5,210,832.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG T VY/            Primary Examiner, Art Unit 2163  
November 19, 2022